EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 31, 2006 is among
LEGGETT & PLATT, INCORPORATED, a Missouri corporation (the “Borrower”), the
lenders party hereto and JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”).

The Borrower, the Administrative Agent and the lenders party thereto have
entered into that certain Credit Agreement dated as of August 5, 2005 (the
“Agreement” and capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby). The Borrower, the Administrative Agent and the lenders party
hereto now desire to amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Amendments

Section 1.1. Amendments to Section 1.01. The following definitions contained in
Section 1.01 of the Agreement are amended in their respective entireties to read
as set forth below:

“Funded Debt” means the sum of:

(i) the sum of (a) all Indebtedness having a final maturity of more than 12
months from the date of determination thereof (or which is renewable or
extendable at the option of the obligor for a period or periods more than 12
months from the date of creation), including (without limitation) all guaranties
included in the definition of Indebtedness extending more than 12 months from
the date of such guaranties; plus (b) Capitalized Leases; minus

(ii) to the extent included is the Indebtedness under clause (i) of this
definition, the sum of (a) any portion of such Indebtedness which is properly
included in Consolidated Current Liabilities and (b) the aggregate undrawn
amount of all letters of credit issued for the account of the Borrower or any
Subsidiary.

“Maturity Date” means July 31, 2011. By written notice sent to the
Administrative Agent and the Lenders, the Borrower may request that the then
effective Maturity Date (the “Current Maturity Date”) be extended to a date one
year from the then Current Maturity Date (an “Extension Request”). An Extension
Request may be delivered by the Borrower to the Administrative Agent and the
Lenders at any time prior to the date which is 90 days prior to the then Current
Maturity Date when no Default exists. Within 45 days of the receipt by the
Lenders of an Extension Request, each Lender shall provide the Administrative
Agent and the Borrower with a written consent to, or a rejection of, the
Borrower’s Extension Request. The decision whether to accept or reject an
Extension Request shall be made by each Lender in its sole discretion based on
such information as it may deem necessary and no Lender shall have any
obligation to agree to any extension of the then Current Maturity Date. The
failure of a Lender to respond to any Extension Request within such 45-day
period shall be deemed a rejection of such request. If all the Lenders consent
to an Extension Request, the Maturity Date shall be the date one year from the
then Current Maturity Date as specified in a notice

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

from the Administrative Agent. If Lenders holding 25% or less of the Revolving
Exposures and unused Commitments reject an Extension Request (the “Rejecting
Lenders”), then the Borrower may take one of the following actions on or before
the then Current Maturity Date: (i) by written notice to each Rejecting Lender
and the Administrative Agent, terminate the Commitment of each Rejecting Lender
if simultaneously with such termination the Borrower pays to each Rejecting
Lender all amounts owed by the Borrower to such Rejecting Lender hereunder or
(ii) request that each Rejecting Lender assign its interest in this Agreement to
a new lender or lenders selected and identified by the Borrower and approved by
the Administrative Agent who will consent to the Extension Request (each
Rejecting Lender agreeing to do so upon such request on or before the then
Current Maturity Date). If the Borrower consummates either of the foregoing
actions on or before the then Current Maturity Date, then the Maturity Date
shall be the date one year from the then Current Maturity Date as specified in a
notice from the Administrative Agent.

“Secured Debt” shall mean all (a) Funded Debt, Short-Term Debt and other
Indebtedness secured by a mortgage, security interest, pledge, or other lien on
property or assets or by any title retention agreement, (b) all Funded Debt in
respect of Capitalized Leases, and (c) the aggregate amount of uncollected
accounts receivable of the Borrower subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected in a manner that would not be reflected on the balance sheet of the
Borrower in accordance with GAAP.

“Short–Term Debt” means (i) Indebtedness of the Borrower and its Subsidiaries
for money borrowed from banks, trust companies and others having a maturity of
no more than one year from the date of origin and not extendable or renewable at
the option of the obligor , excluding however, to the extent included, the
aggregate undrawn amount of all letters of credit issued for the account of the
Borrower or any Subsidiary; and (ii) guaranties which constitute Indebtedness
but not Funded Debt.

“Total Indebtedness” means the sum of (a) the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries at any given time minus (b), to the extent
included is such Indebtedness, the aggregate undrawn amount of all letters of
credit issued for the account of the Borrower or any Subsidiary.

ARTICLE 2.

Miscellaneous

Section 2.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Lenders and the Administrative Agent agree that the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

Section 2.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default exists; and (b) after giving effect
to this Amendment, the representations and warranties set forth in the Agreement
are true and correct on and as of the date hereof with the same effect as though
made on and as of such date except with respect to any representations and
warranties limited by their terms to a

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

specific date. All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
the Administrative Agent or any Lender nor any closing shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.

Section 2.3. Reference to Agreement. All agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms of the Agreement,
including each Loan Document, are hereby amended so that any reference in such
agreements, documents, or instruments to the Agreement shall mean a reference to
the Agreement as amended hereby.

Section 2.4. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the Bank. Any assignment in violation of this Section 2.4 shall be
void.

Section 2.5. Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

Section 2.6. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 2.7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non–authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

Section 2.8. Governing Law. This Amendment is governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 2.9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 2.10. MISSOURI STATUTORY NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR(s)) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LEGGETT & PLATT, INCORPORATED

By:

  /s/ Sheri L. Mossbeck  

Sheri L. Mossbeck, Vice President and Treasurer

By:

  /s/ Matthew C. Flanigan   Matthew C. Flanigan, Chief Financial Officer and
Senior Vice President JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent,

By:

  /s/ David L. Howard  

David L. Howard, Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

  /s/ Mark S. Supple  

Name:

  Mark S. Supple  

Title:

  Vice President

BANK OF AMERICA, N.A.

By:

  /s/ David McCauley  

Name:

 

David McCauley

 

Title:

 

Principal

THE BANK OF NEW YORK

By:   /s/ Louis D. Serio  

Name:

 

Louis D. Serio

 

Title:

 

Vice President

BARCLAYS BANK PLC

By:   /s/ Alison McGuigan  

Name:

 

Alison McGuigan

 

Title:

 

Associate Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By:

  /s/ James C. Binz  

Name:

  James C. Binz  

Title:

  Senior Vice President

SUNTRUST BANK

By:

  /s/ Robert Bugbee  

Name:

  Robert Bugbee  

Title:

  Director

TORONTO DOMINION (TEXAS) LLC

By:   /s/ Jim Bridwell  

Name:

  Jim Bridwell  

Title:

  Authorized Signatory

UMB BANK N.A.

By:   /s/ Terry Dierks  

Name:

  Terry Dierks  

Title:

  Senior Vice President

U.S. BANK NATIONAL ASSOCIATION

By:

  /s/ Kenneth Ziebart  

Name:

  Kenneth Ziebart  

Title:

  Banking Officer WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  /s/ Melissa Nachman  

Name:

  Melissa Nachman  

Title:

  Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

ARVEST BANK

By:

  /s/ Douglas A. Doll  

Name:

  Douglas A. Doll  

Title:

  President/CEO—Joplin Region

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Page 6